BUCHANAN, Chief Judge,'
dissenting.
Unlike the majority, I conclude that the trial court’s order was supported by sufficient evidence showing the change of name to be in the best interests of the children.
The record discloses that T.B.S., who had provided some child support within the three years preceding the hearing, agreed to pay support of twenty-five dollars per week per child in the future. He had maintained contact with the children in the past, Record at 120, and asked the court to establish overnight visitation rights. He agreed to provide health insurance for the children, Record at 149-50, and expressed a desire for them to bear his surname. Given such commendable expressions of paternalism on the father’s part, the trial court’s action is understandable — and supportable.
This evidence is virtually identical to that deemed sufficient by the majority in D.R.S. v. R.S.H., (1980) Ind.App., 412 N.E.2d 1257 (transfer not sought). The father, R.S.H., had made child support payments, testified to his willingness to provide support in the future, and indicated his desire to exercise visitation rights. He agreed to pay one-half of the medical expenses associated with the child’s birth along with one-half of all future medical bills not covered by insurance. He also wished to have the child bear his surname.
In upholding the trial court’s order changing the child’s name, the majority opinion emphasized the father’s traditional interest in having his child bear the paternal surname. Adherence to this tradition
would be consistent with the public policy favoring preservation of the father-child relationship. And, perhaps more importantly, such a change avoids a “fair indication that the child is illegitimate.”
Ind.App., 412 N.E.2d at 1265 (quoting Petition of Harris, (1977) W.Va., 236 S.E.2d 426).
It should be stressed that in reviewing the sufficiency of the evidence, this court will not presume that a trial court has erred, but rather will indulge in any reasonable presumption supporting the judgment. First National Bank of Mishawaka v. Penn-Harris-Madison School Corp., (1970) 255 Ind. 403, 265 N.E.2d 16; D.R.S., supra; VanBibber v. Norris, (1980) Ind.App., 404 N.E.2d 1365; In Re Dreflak, (1980) Ind.App., 402 N.E.2d 1284. The conclusion reached in D.R.S., supra, is relevant to this case:
[Wjhen, as here, there is evidence that a natural father acknowledges and supports his child born out of wedlock, takes an interest in the child’s welfare, and is not guilty of such wrongdoing as would render retention of his name positively deleterious to the child, requiring the child to bear his surname is not an abuse of discretion.
Ind.App., 412 N.E.2d at 1266.
The judgment should be affirmed.